UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-6662



JAMES CALHOUN-EL,

                                              Plaintiff - Appellant,

          versus


EMSA CORRECTIONAL CARE; GAIL SHORE; DOTTIE
TIBBLE; MARLENE SHELBY; K. NSUBUGN; DEREFE
TESFAYE; JULIUS BOATANG; SEBLU ZERA YOHANNES;
M. AYALEW; RONALD HITCHINSON; JAMES V.
PEGUESE; MAJOR CLARK; CAPTAIN CHANEY; CAPTAIN
KOPPEL; LIEUTENANT MARTIN; D. INGRAM, Ser-
geant; SERGEANT COWANS; OFFICER SAMPSON; M.
RIDDLE, Officer,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-99-
1266-L)


Submitted:   September 21, 2000        Decided:   September 28, 2000


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Calhoun-El, Appellant Pro Se. Donald Joseph Crawford, GODARD,
WEST & ADELMAN, P.C., Rockville, Maryland; John Joseph Curran, Jr.,
Attorney General, Glenn William Bell, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     James Calhoun-El appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.    We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    See Calhoun-El v. EMSA Correctional Care, No.

CA-99-1266-L (D. Md. May 2, 2000).*   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
April 13, 2000, the district court’s records show that it was
entered on the docket sheet on May 2, 2000. Pursuant to Rules 58
and 79(a) of the Federal Rules of Civil Procedure, it is the date
that the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2